﻿I have much pleasure in extending to you, Sir, my warm congratulations and those of the members of the Maldives delegation on your election as President of the forty-fifth session of the General Assembly. We are confident that under your able guidance the deliberations of this session will be concluded in a successful manner. I should also like to convey our sincere appreciation to your predecessor, Major-General Joseph Garba, for having done an excellent job in presiding over the Assembly during the past year. I note here with particular pleasure the significance of his visit to the Maldives earlier this year in spite of his very busy schedule.
I wish to express my country's deep appreciation also to the Secretary-General, Mr. Javier Perez de Cuellar, for his dedicated efforts to uphold the noble objectives of the United Nations. We wish him well in all his endeavours, On behalf of the Maldives; it gives me great pleasure to welcome the admission of Namibia to the United Nations, which it truly deserves after its long and hard-fought battle for independence. We are confident that independent Namibia will make a most positive contribution to the work of the Organization. I should also like to welcome our newest Member, the Principality of Liechtenstein, and congratulate it on having gained the sovereign independent status it enjoys today.
This year the Maldives is celebrating the twenty-fifth anniversary of the attainment of full political independence. I do not, therefore, consider it irrelevant to reflect a little on the achievements we have been able to make during the past 25 years. From the day we became an independent nation, we embarked on a determined path to overcome the triple menace of poverty, illiteracy and disease. With genuine hard work in the face of tremendous odds, the Maldives has been able to register significant strides in social and economic development. In education, we have now achieved a literacy level of over 95 per cent, and more than 80 per cent of our young children have access to schools. The improved standard of health is illustrated by the remarkable drop in the infant mortality rate from 120 per thousand live births in 1977 to 43 per thousand in 1989 and the rise in the average life expectancy from 46.5 years in 1977 to 64 years in 1988. Economically, too, we have made very good progress. With planned investment in the important sectors of fisheries, tourism, transportation and telecommunications, our per capita income has become more than six times that of pre-independence levels, and we have maintained an economic growth rate of 10 per cent per annum for the past 10 years. I wish to express the deep gratitude of the people of the Maldives to all our development partners, the United Nations and its agencies for their generous support in realizing such encouraging results.
The establishment of the South Asian Association for Regional Co-operation in 1985 opened new vistas of regional co-operation, reflecting the shared objectives of the South Asian nations. The Maldives is actively participating in the efforts to enhance peace, stability and security in our region. The Government and people of the Maldives are looking forward to the fifth meeting of the Heads of State or Government of the South Asian Association for Regional Co-operation, to be held at Mali in November this year, to provide the opportunity to move ahead with our joint programmes aimed at enhancing the quality of life of the peoples of the seven nations.
The Maldives has always endeavoured to contribute its modest share to the untiring efforts of the United Nations in promoting the principles of peace and international co-operation. In a world characterized by tension and conflict, we firmly subscribe to the universally accepted principles of non-interference and non-intervention in the affairs of sovereign States by other States.
Thus it is with deep concern that we view the current crisis in the Gulf region. We reiterate our firm conviction that there could be no justification for the violation of the sovereignty and territorial integrity of any State by another. Peace and stability cannot be achieved anywhere in the world unless we respect the sovereignty and territorial integrity of all States. The Maldives urges the Iraqi Government to respond positively to the call of the Security Council and the international community to withdraw its troops from Kuwait immediately, allowing the people of Kuwait to restore normalcy in their country under the leadership of the legitimate Government of Kuwait, headed by the Emir, His Highness Sheikh Jaber Al-Ahmad Al-Sabah. We support all Security Council resolutions on the issue and call on Iraq to release all foreign nationals and to respect the immunity of the diplomatic missions in Kuwait.
While we urge that a peaceful solution be found to the Gulf crisis, we reaffirm our commitment to giving our whole-hearted support to those who seek to eliminate the threat of war. We welcome the new, and indeed historic, trend seen in international relations today; a change which we hope will strengthen the principles of peace and peaceful coexistence. All those who advocate freedom and justice would salute with us the slow but unmistakable move by the super-Powers to reduce their nuclear-weapon arsenals, and the development of positive ties between the East and the West. The bringing down of the Berlin Wall and the imminent unification of Germany are clear examples of such positive developments. These provide the right setting for future efforts to strengthen peace and security in the world. We are, indeed, heartened by the recent successful achievements by the United Nations in this regard. The ending of the Iraq-Iran war, the withdrawal of troops from Afghanistan and the attainment of independence by Namibia have brought us fresh hopes for universal peace.
At this juncture let me reiterate our support for the unification of Korea through peaceful dialogue. Notwithstanding our support for that objective, however, let me also express our support for the Republic of Korea in its efforts to seek membership in the United Nations.
The Palestinians have been denied their legitimate right to self-determination for too long. The heroic intifadah carried out by the Palestinian people in the occupied territories of the West Bank and the Gaza Strip is a courageous expression of the will and determination of the Palestinian people to regain their inalienable rights. The exodus of Soviet Jews has added to the already worsened situation. Israel continues to establish illegal settlements in the occupied territories. My country firmly believes that if peace is to be achieved in the Middle East a comprehensive solution to the Palestine question has to be found based on the right of the Palestinian people to independence and self-determination and to establish their homeland on their national soil. It is time that a more concerted universal effort is made to attain these objectives. In this context, we support the convening of an international conference for the settlement of the Palestinian question. 
The black people of South Africa are continuously being harassed by the white minority regime. While congratulating the United Nations on its commendable efforts in exerting pressure towards the release of Nelson Mandela, we express our conviction that further pressure needs to be exercised on the minority regime if the international community really wants to see the end of the suffering of the black people. Apartheid should be dismantled in its entirety. It is the responsibility of the United Nations and other international and regional organizations and indeed all Governments to work towards the elimination of racism, which we believe, is not only a crime against the black people of South Africa but a crime against humanity.
Although the world may be prepared to reduce some of its more destructive weapons and the international community may rejoice at the improving relations between the greater Powers of the world, for many small but sovereign States, like the Maldives, there exists a serious predicament to which a long-term solution needs to be found: that of the protection and security of our States and the elimination of the risk to our sovereignty and independence. The growing danger of international mercenaries has increased the vulnerability of small States to external threats. The armed aggression against the Maldives in 1988 is just one example of the alarming proportions this international menace has now assumed. Some may regard the event as insignificant from a global perspective, but we cannot ignore the fact that these international soldiers of fortune have in recent years threatened the peace and stability of many States. The fact is that today international mercenaries are better organized, better financed and better equipped with sophisticated weapons. Unless immediate and firm action is taken against them, they will remain a significant danger to the world in general.
Small States are not in a position to sacrifice their hard-earned resources to defend themselves against such threats. Their economies are too fragile to allow them to divert funds to build up their military capability. Self-help cannot be the only answer. Efforts have to be undertaken by the international community as a whole under the aegis of the United Nations and other international and regional organizations. The United Nations Charter envisages some mechanisms for the protection of the territorial integrity and political independence of States from external threats, but those mechanisms are far from adequate. United Nations resolution 44/51 on "Protection and security of small States", submitted by the Maldives and adopted at the forty-fourth session of the General Assembly, is indeed a vital step taken in the right direction to remedy the situation. The Convention against the Recruitment, Use, Financing and Training of Mercenaries provides an even greater opportunity to challenge the acts of terrorism and mercenarism.
The economic issues that plague the third-world countries today demand urgent attention. Developing countries are caught in a vicious circle of poverty, stagnation, an overpowering debt burden and other negative trends that perpetuate their underdevelopment. Structural handicaps such as poorly diversified economies weighted by a narrow resource base are not the only explanation for the dismal performance of these countries during the past decade. The reduction of the aid flow from the developed countries, which has marred their development efforts, has caused them much disappointment. 
The Substantial New Programme of Action for the 1980s, adopted by the first United Nations Conference on the Least Developed Countries in 1981, called upon the developed countries to contribute 0.15 per cent of their gross national product for official donor assistance to the least developed countries. However, only eight of the rich nations reached the target and the average contribution for official development assistance amounted only to 0.9 per cent. The least developed countries has been increasingly marginalized in the world economy and their share in world exports has decreased to a mere 0.3 per cent in 1988 as compared to 1.4 per cent in I960. The least developed countries' foreign debt has also increased from $35.8 billion in 1982 to $69.3 billion in 1988. The bottom line is that the economic situation of the developing countries has further deteriorated and that the gap between the rich and the poor has further widened during the last decade.
It is now obvious that economic repercussions of the Gulf crisis will seriously exacerbate the unfavourable trends in the world economy, which, of course, will be felt more severely by small nations. The Maldives is already experiencing grim economic hardships with the steep rise in oil prices affecting the key industries in our foreign exchange earnings, fisheries and tourism. If the crisis remains unsolved, our fragile balance-of-payments situation will be further strained. We strongly suggest that the international community strengthen the commitment to assist the developing countries in order to revitalize their economies and improve the quality of such assistance by making it better adapted to the real needs of the recipient countries. The elimination or substantial reduction of tariffs to guarantee favourable terms of trade, increasing grant aid to help the diversification of their economies, creating a favourable climate for more foreign investment and allowing freer resource flow are measures that are urgently required to correct the situation.
The message in fact is that it would be impossible for the developing countries alone to reverse the lingering inertia in their economies no matter how well they determine their priorities. It is true that the second United Nations Conference on the Least Developed Countries, held in Paris earlier this month, clearly defined five priorities. Among these, however, the development of human resources, the ending of environmental degradation and the strengthening of the diversified productive sector are but some areas in which no significant improvement is possible unless complementary commitments from their development partners can be mobilized.	.
Allow me to draw your attention to another matter of key concern to us, an issue to which I have been resolutely seeking help from the international community. I refer to the predicted global warming and sea-level rise, which may endanger the very survival of my island nation. We are trying to do what we can to combat this potential threat. At the meeting of the Commonwealth Heads of Government held in Kuala Lumpur in October 1989, the Maldives proposed that the Commonwealth make every possible effort to expedite the drafting of the framework convention on environment on which the World Meteorological Organization (WMO) and the United Nations Environment Programme (UNEP) have been collaborating for some time. The initial report of the Intergovernmental Panel on Climate Change will be considered at the second World Climate Conference to be held in Geneva from 29 October to 7 November this year, and it is hoped that the final convention will be adopted at the United Nations Conference on Environment and Development in 1992.
A Small States Conference on Sea-Level Rise was hosted by the Maldives last year, and the Male Declaration on Global Warming and Sea-Level Rise, which was adopted at the Conference, underscored the urgency of the problem and identified many areas of possible international co-operation in this field. As called for in the Male Declaration, an action group has been established to co-ordinate a joint approach on the issues of climate change, global warming and sea-level rise, and to pursue and follow up on global and regional response strategies. The group - comprising representatives from the Mediterranean, the Caribbean, the South Pacific and the Indian Ocean regions - is scheduled to meet in Male early next year.
There is, however, a limit to what the small low-lying States can do. We need international help. In this multipolar world, where interdependency has become a key element, we believe that it is not just the responsibility of the nations threatened by sea-level rise to take preventive measures. We remain convinced that it is also the duty of those States whose race for development over many years had contributed to global warming, ozone depletion, acid rain and tropical deforestation to reverse the existing situation. We cannot accept that economic development has to be achieved at the expense of our environment.
The Maldives calls upon the industrialized nations to take urgent measures to reduce the emission of greenhouse gases into the atmosphere and to adopt environmentally compatible technology. We urge them to assist the developing countries to implement similar measures. It is our earnest hope that the world community will heed our voice - that of low-lying States - and save us from the ignominy of becoming environmental refugees.
Our children are the most vulnerable sector of our societies to environmental hazards. They are the ones most likely to suffer from the deterioration of our ecosystems. Thousands of children die every year from environment-related diseases such as diarrhoea and upper respiratory disorders. Many more are subjected to air and water pollutants. The effects of environmental changes will affect not just the present generation of children but also those as yet unborn. More than 82 per cent of the world's children live in the developing countries. Rapid population growth in these regions will, of course, increase their number in future. They have to be fed, clothed, housed, educated and allowed to grow up in a healthy environment. It is our duty to protect our planet for them and for future generations. The World Summit for Children, the first-ever meeting of its kind, that is to be convened here in three days' time, will, I hope, set the stage for this task.
The Maldives is proud to complete 25 years of membership of the United Nations this year. We remain convinced that in spite of the difficulties it faces from time to time, the United Nations is the only force that is capable of effectively dealing with the innumerable challenges and conflicts that threaten the peaceful development of civilization. We place our sincere trust in this Organization that its efforts will lead to the achievement of mankind's most cherished dream - peace among nations, races and individuals.
